Citation Nr: 0522858	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cardiomyopathy, to 
include claimed as secondary to a malarial infection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran had active service from December 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
cardiomyopathy.  He subsequently initiated and perfected an 
appeal of this decision.  A motion to advance this case on 
the Board's docket was granted under the authority of 
38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).  

This claim was initially presented to the Board in September 
2004, at which time it was remanded for additional 
development.  

The Board notes that during the pendency of this appeal, the 
veteran's spouse (appellant) has been appointed as the 
veteran's guardian.  In the January 2004 substantive appeal 
(VA Form-9), the appellant requested a central office Board 
hearing in to be held in Washington, DC.  The appellant 
cancelled that request in July 2004.  Therefore, the hearing 
request is considered withdrawn.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran did not incur cardiomyopathy or any other 
cardiovascular disability during military service, or within 
a year thereafter.  

3.  The veteran's cardiomyopathy is not due to or the result 
of his service-connected residual of a malarial infection in 
service.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
cardiomyopathy, claimed as secondary to residuals of a 
malarial infection, have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for cardiomyopathy, 
claimed as secondary to service-connected residuals of a 
malaria infection in service.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).  Service connection may also be awarded for certain 
disabilities, such as valvular heart disease, which manifest 
to a compensable degree within a statutorily-prescribed 
period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Finally, service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

Review of the veteran's service medical records does not 
indicate the onset of cardiomyopathy or any related 
cardiovascular disability during military service.  In June 
1943, the veteran was treated for swelling of the tonsils and 
Vincent's angina was suspected, but no cardiovascular 
disability was confirmed.  On service separation medical 
examination in December 1945, his cardiovascular system was 
within normal limits.  The service medical records, as a 
whole, provide evidence against this claim. 

The veteran's immediate post-service medical records are also 
negative for the onset of cardiomyopathy, providing more 
evidence against this claim.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran does not allege, and the evidence of record does 
not demonstrate, the onset of cardiomyopathy during the 
veteran's military service, or within a year thereafter.  
Instead, the veteran alleges that his cardiomyopathy is the 
result of his service-connected malarial infection.  His 
service medical records confirm a diagnosis of malaria during 
military service in Panama, and he was subsequently awarded 
service connection for the residuals of this condition.  

Both private and VA medical treatment records confirm a 
current diagnosis of a cardiovascular disability, diagnosed 
as arteriosclerotic heart disease, status post myocardial 
infarction and coronary artery bypass graft in 1997.  He has 
also been diagnosed with cardiomyopathy and congestive heart 
failure.  As a current diagnosis of cardiomyopathy is 
uncontroverted in the medical record, the remaining question 
before the Board is whether such a disability is due to or 
the result of the veteran's service-connected residuals of a 
malarial infection.  

In support of his claim, the veteran has submitted the March 
2002 medical opinion statement of M.E.C., M.D.  Dr. C. stated 
he has treated the veteran for congestive cardiomyopathy, and 
in his medical opinion, this disability was "as least likely 
as not" the result of the veteran's malaria infection.  

Also of record is the June 2001 medical opinion statement of 
S.L., M.D.  Dr. L. stated he had personally treated the 
veteran for various medical disabilities, and was aware of 
his past medical history of a malaria infection in service.  
However, Dr. L. found "no evidence of end organ damage due 
to malaria" and blood tests revealed no current malarial 
infections.  

The veteran has twice been examined by VA physicians in order 
to determine if his cardiomyopathy was medically related to 
his malaria in service.  He was initially evaluated in 
December 2001, and his prior medical records were also 
reviewed in conjunction with the examination.  The VA doctor, 
after examining the veteran and reviewing his prior medical 
records, found it likely there existed "no relationship 
between his malarial infections he contracted [during 
military service] and his present cardiac status."  

The veteran was next examined by a VA physician in March 
2005.  The veteran's medical history was also reviewed at 
that time.  The examiner noted that according to the medical 
literature, cardiac disability has resulted from malarial 
infections on rare occasions, but such complications 
generally become evident within a short time after the 
infection.  However, in the present case, the veteran did not 
begin experiencing cardiovascular disabilities until more 
than 50 years after military service.  Based on his review of 
the record and evaluation of the veteran, the examiner 
concluded "it is unlikely that the veteran's current 
cardiomyopathy is directly linked to either his military 
service or his in-service malaria."  It was also unlikely 
his malaria "caused an aggravation of his cardiomyopathy."  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In reviewing the statement from Dr. C., the Board notes that 
this doctor first examined the veteran approximately 50 years 
after his military service, and had no access to his service 
medical records; thus, this doctor, while a competent medical 
professional, had no first-hand knowledge of the 
circumstances of the veteran's malarial infection during 
service and his subsequent treatment.  

Next, Dr. C. offered no rationale for his opinion; he stated 
only that the veteran's cardiomyopathy was "as least likely 
as not" the result of the veteran's malaria infection.  
However, the Board notes that the veteran's service medical 
records reflect no cardiovascular disability at that time, 
and his cardiovascular system was normal on examination for 
service separation in 1945.  Overall, this opinion does not 
establish that the veteran's cardiomyopathy was in fact 
incurred or aggravated as a result of his malarial infection 
during military service.  The Board finds this opinion to be 
of limited probative weight. 

In contrast, two opinion statements were obtained from VA 
physicians who both examined the veteran and reviewed the 
claims file.  In December 2001, a VA physician found, after 
reviewing the veteran's service and post-service medical 
records, as well as examining the veteran himself, "no 
relationship between his malarial infections he contracted 
[during military service] and his present cardiac status."  
Likewise, in a March 2005 examination report, a VA physician 
concluded it was "unlikely that the veteran's current 
cardiomyopathy is directly linked to either his military 
service or his in-service malaria."  These opinions were 
based on both examination of the veteran and review of his 
medical history, including the service medical records.  
Finally, a second private medical opinion provided by Dr. L., 
noted the lack of any end organ damage resulting from the 
veteran's malaria.  Overall, the Board finds these medical 
opinions more complete and thus more persuasive and, because 
the preponderance of the evidence is therefore against the 
veteran's claim, service connection for cardiomyopathy must 
be denied.  

The veteran has alleged that his current cardiomyopathy is 
due to or the result of his in-service malaria.  However, as 
a layperson, his contentions regarding medical diagnosis and 
etiology are not given probative weight.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992);  see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In conclusion, the preponderance of the evidence is against 
the award of service connection for cardiomyopathy, as this 
disability was not incurred during active military service, 
or to a compensable degree within a year thereafter, and is 
not due to or the result of the veteran's malarial infection.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

The Board notes that prior to the initiation of this claim, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 2004 
Statement of the Case, the various Supplemental Statements of 
the Case, the Board's prior remand, and February 2002 and 
November 2004 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  

The veteran has reported that he receives medical care at the 
VA medical center in Memphis, Tenn., and these records were 
obtained.  Private medical records have also been obtained, 
as indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claim; for these reasons, his appeal is ready to be 
considered on the merits.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in June 2002, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  

It is important to note that the Board remanded this case to 
the RO to assist the veteran with the development of this 
claim.  The medical evidence obtained due to this 
development, unfortunately, provides more evidence against 
this claim. 

Finally, the veteran's claim was adjudicated on several 
occasions, most recently in May 2005, in light of the 
additional development performed subsequent to June 2002.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA) and 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to service connection for cardiomyopathy, claimed 
as secondary to residuals of a malarial infection, is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


